Citation Nr: 0026957	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-08 391	)	DATE
	)
	)                    

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for Department of Veterans Affairs (VA) purposes.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had recognized service from February 1941 to 
January 1946.  

Because there are multiple appellants claiming to be the 
surviving spouse of the veteran, the procedures pertaining to 
simultaneously contested claims are applicable.  38 C.F.R. 
§§ 19.100-19.102, 20.500-20.504 (1999).  The Board of 
Veterans' Appeals (Board) finds that the regional office (RO) 
has complied with the required procedures in developing the 
multiple appeals.


FINDINGS OF FACT

1.  The veteran was married to the appellant in 1944.  The 
marriage was never formally terminated.

2.  The separation following the marriage of 1944 was 
procured by the veteran without the fault of the appellant.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran have been met.  38 U.S.C.A. 
§§ 101, 103 (West 1991); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 
3.205 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant is seeking recognition by the VA as the 
surviving spouse of the veteran for the purpose of receiving 
VA benefits.

A "spouse" of a veteran seeking VA benefits must submit 
appropriate evidence of marital status to a veteran before 
applying for such benefits.  38 C.F.R. § 3.205.  A spouse who 
fails to submit such evidence never attains the status of a 
claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994), 
(citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991)).  The 
term "spouse" means a person of the opposite sex who is a 
wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§§ 3.1(j), 3.50(a)(c).

To be entitled to VA death benefits as a "surviving spouse" 
of a veteran, a claimant must have been the veteran's spouse 
at the time of the veteran's death and must have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there was a 
separation due to the misconduct of, or procured by, the 
veteran without the fault of the spouse.  38 U.S.C.A. § 
101(3).  The requirement that there must be continuous 
cohabitation from the date of the marriage to the date of 
death of the veteran will be considered as having been met 
when the evidence shows that any separation was due to the 
misconduct of, or procured by, the veteran without the fault 
of the surviving spouse."  38 C.F.R. § 3.53.

According to the applicable statute and regulation, the legal 
existence of a marriage for VA purposes is governed by "the 
law of the place where the parties resided at the time of the 
marriage or the law of the place where the parties resided 
when the rights to benefits accrued."  38 U.S.C.A. § 103(c); 
38 C.F.R. § 3.1(j) (1999); see also Badua v. Brown, 5 Vet. 
App. 472, 474 (1993).  Here, the appellant maintains that she 
and the veteran were married in the Philippines, and while 
the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") has 
recognized that, generally, "foreign law must be proved," 
Brillo v. Brown, 7 Vet. App. 102, 105 (1995), (citing Cuba 
R.R. Co. v. Crosby, 222 U.S. 473 (1912)), the Court has taken 
judicial notice of the relevant portion of the Philippine 
Civil Code because it has been cited by the Court in the 
past.  See Brillo, 7 Vet. App. at 105; see also Badua, 5 Vet. 
App. at 474; Dedicatoria v. Brown, 8 Vet. App. 441, 443 
(1995).

Article 83 of the Civil Code of the Philippines provides that 
any marriage contracted by a person during the lifetime of 
the first spouse of such person with any other person shall 
be illegal and void from its performance unless "the first 
marriage was annulled or dissolved; or the first spouse had 
been absent for seven consecutive years at the time of the 
second marriage without the spouse present having news of the 
absentee being alive, or if the absentee, though he has been 
absent for less than seven years, is generally considered as 
dead and believed to be so by the spouse present at the time 
of contracting such subsequent marriage, or if the absentee 
is presumed dead.  The marriage so contracted shall be valid 
in any of the three cases until declared null and void by a 
competent court."  Badua v. Brown, 5 Vet. App. 472 (1993).

The presumption of death provision set out in 38 U.S.C.A. § 
108 (West 1991) provides:

(a) No State law providing for presumption of death shall be 
applicable to claims for benefits under laws administered by 
the Secretary.

(b) If evidence satisfactory to the Secretary is submitted 
establishing the continued and unexplained absence of any 
individual from that individual's home and family for seven 
or more years, and establishing that after diligent search no 
evidence of that individual's existence after the date of 
disappearance has been found or received, the death of such 
individual as of the date of the expiration of such period 
shall be considered as sufficiently proved.

Under 38 C.F.R. § 3.205(a), the existence of a marriage may 
be established by a copy of the public record of marriage, 
certified or attested, or by an abstract of the public 
record, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages by either party if shown on the official record, 
issued by the officer having custody of the record or one 
authorized to act for such officer bearing the seal of such 
officer, or otherwise properly identified, or a certified 
copy of the church record of marriage.

Benefits may be granted where a claimant, without knowledge 
of any legal impediment, entered into a marriage with the 
veteran which, but for the impediment, would have been valid, 
and she thereafter cohabited with him for one year or more 
immediately before his death or for any period of time if a 
child was born of the purported marriage or was born to them 
before such marriage.  Such marriages are "deemed valid" 
for the purposes of VA regulations.  38 U.S.C.A. § 103(a) 
(West 1991); 38 C.F.R. § 3.52(b) (1999).  The claimant's 
signed statement that he or she had no knowledge of an 
impediment to the marriage will be accepted, in absence of 
information to the contrary.  38 C.F.R. § 3.205.

An affidavit from a Roman Catholic parish priest received in 
October 1946 reflects, in essence, that he solemnized the 
marriage of the veteran and appellant in April 1944, and that 
a marriage certificate was not available because the records 
had been burned by Japanese soldiers.

Received from the veteran in June 1949 was a statement to the 
effect that appellant had left him without his consent in 
June 1948 and since then had been living with her parents.  
It was also indicated that relatives of the appellant had 
told him that they were sending appellant to her father 
because of his inability to adequately support her.  A 
statement from the appellant, dated in January 1950, reflects 
that she had separated from the veteran in July 1947, that 
she had had no contact with the veteran since then, and that 
he was not contributing to her support.  

A January 1950 statement from the veteran reflects that he 
was unaware of the current address for appellant and that he 
had not heard from her since she left him in June 1948.  

In an April 1950 statement from the appellant, appellant 
indicated that her previous statement was inaccurate as to 
the date that she and the veteran were separated.  The 
correct date was July 1948.

In April 1950, the RO determined that the appellant was 
entitlement to an apportioned share of the veteran's VA 
benefits.

In a July 1964 letter to the RO from the appellant, appellant 
stated that the veteran was living with another woman and was 
not supporting her.  The RO advised the appellant at this 
time that the veteran was not currently receiving any 
benefits from the VA.

In January 1966, a declaration from the then-guardian of the 
veteran, P. T. Company, indicates that the veteran and 
appellant were separated, and that the appellant had left the 
veteran when his VA benefits had stopped.

Thereafter, annual pension questionnaires received in January 
and April 1967 reflect that the veteran was married but not 
living with his spouse.  Additional statements from the P. T. 
Company in January and April 1967 reflect that the veteran 
had advised them that appellant and his daughter had deserted 
him in 1946 and that their current whereabouts was unknown.

Appellant again requested apportionment of the veteran's 
benefits in July 1967, and in August 1967, the veteran 
informed the RO that appellant had abandoned him in 1948.  In 
connection with a field investigation conducted in September 
1967, the sister of the appellant testified that appellant 
had left the veteran to stay with her family with the 
understanding that the veteran would follow later.  It was 
further indicated that the veteran had begun to live with 
another woman and had not returned to the appellant.

Testimony from the appellant in October 1967 reflects that 
she left the veteran in 1947 to go to C. City with the 
understanding that the veteran would follow later.  The 
veteran did not subsequently join her and she later found out 
in 1954 that he was living with another woman.  When she 
later personally confronted the veteran, he refused to return 
with her to C. City.  A January 1968 statement from P. T. 
Company reflects that the veteran had advised them that he 
did not known the current whereabouts of his daughter and the 
appellant. 

In April 1968, appellant inquired about the status of her 
claim for apportionment of VA benefits.  Depositions from 
neighbors and relatives of the veteran that same month 
indicate that appellant had left the veteran because the 
veteran was unable to support her financially and then never 
returned.  

In a letter to the RO, dated in September 1969, M. G. 
indicated that she was the wife and personal guardian of the 
veteran and inquired about his VA benefits.  Two additional 
inquiries about VA benefits were received by the RO from 
appellant in March 1970.

A veteran's pension questionnaire from January 1973 reflects 
that the veteran was married and not living with his spouse.  
A social survey report, dated in May 1973, reflects the 
veteran had been living with his "common-law wife" since 
1959.  Appellant reportedly made an effort to contact the 
veteran through letters that were not being forwarded to the 
veteran by M. G.  Appellant also reported that in January 
1972, she and the veteran had lived together for two days 
before M. G. learned of the reunion and the veteran went back 
to her.  Appellant maintained that she and the veteran met 
again in January 1973, at which time he promised to support 
her.  Two statements from appellant received in June 1973, 
again inquired about an apportionment of the veteran's VA 
benefits.

In January 1974, it was determined that appellant was not 
entitled to an apportionment of the veteran's benefits since 
she had been separated from the veteran since July 1948, and 
the evidence showed that she was not without fault in their 
separation.

Pension questionnaires from February 1975, January 1976, and 
January 1979 reflect that the veteran was married and not 
living with his spouse.  In December 1979, M. G. was 
designated as the payee for the veteran's VA benefits as his 
legal custodian.  Two additional statements regarding 
apportionment of VA benefits were received by the RO from the 
appellant in March 1980.  An eligibility verification report, 
dated in October 1985, reflects that the veteran was married 
and not living with his spouse.  An eligibility verification 
report from January 1987 reflects that the veteran was 
married and living with his spouse.

In a January 1987 affidavit, the veteran indicated that in 
July 1947, appellant asked permission from the veteran to go 
to C. City for a vacation, and that she never returned.  He 
further noted that diligent efforts to determine her 
whereabouts had been unsuccessful.  He also denied any 
contact with appellant since 1947.  The veteran further 
maintained that because of his lack of knowledge as to her 
whereabouts for more than seven years, it was proper for him 
to have presumed her death for all purposes, except for those 
of succession.

A "Marriage Contract" indicates that the veteran and M. G. 
were ceremonially married in January 1987.

At the time of his deposition in November 1987, the veteran 
indicated that he did not know the whereabouts of appellant.  
He further noted that he had last seen her in 1973, at which 
time there was an unsuccessful effort at reconciliation.  He 
stated that he first met M. G. in 1960 and that he formally 
married her in order to legitimize their long relationship.  
The veteran indicated that M. G. first became aware of his 
marriage to appellant in 1966, when appellant was made 
custodian for VA purposes.  At a subsequent deposition in 
November 1987, M. G. stated that as far as she was aware, 
there had been no meeting or communication between the 
veteran and appellant. 

In August 1988, the appellant reopened her claim for 
apportionment.

In a Board decision in September 1988, the Board addressed 
the issue of M. G.'s entitlement to recognition as the 
veteran's spouse for the purpose of VA benefits.  In this 
regard, the Board determined that while there was no evidence 
that the veteran had been notified of appellant's 
communication to the RO in March 1980, or that the veteran 
had otherwise received communication from appellant within 
the seven year period, the Board found that implicit within 
Article 83 of the Philippine Civil Code was a requirement 
that some effort must be made to ascertain the whereabouts of 
the missing spouse, and that mere avoidance is not enough to 
negate the need for a dissolution of the prior marriage 
before a valid second marriage may be contracted.  The Board 
also noted that there was no effort made by the veteran to 
contact appellant through the VA or relatives, and the record 
was found to reflect that the veteran may have had contact 
during this time from with his daughter by the appellant.  In 
light of the foregoing, the Board concluded that the 
veteran's marriage to M. G. was not valid under Philippine 
law, and that M. G. was not entitled to recognition as the 
veteran's spouse for VA benefits purposes.

At the time of her deposition in May 1989, appellant 
testified that in 1948, her sister offered to have appellant 
come to her home after first speaking to the veteran.  
Thereafter, the veteran agreed that appellant and their 
daughter should go with appellant's sister to C. City, where 
he would follow them as soon as things improved financially.  
The veteran did not subsequently follow them.  Four years 
later, appellant located the veteran, who now advised her to 
return to C. City and that he would get her when he had built 
a house for them.  In 1969, appellant learned through her 
daughter that the veteran had been living with another woman.  

In September 1989, the RO granted appellant's request for an 
apportionment of VA benefits and the veteran appealed this 
decision.  In his substantive appeal, the veteran asserted 
that appellant left him without his knowledge and consent.  

In a Board decision in January 1991, the Board affirmed the 
RO's determination that appellant was entitled to an 
apportionment of the veteran's improved disability pension.  
In this decision, the Board commented that although the 
veteran and appellant had been separated for many years, 
appellant was still considered to be his lawful spouse for 
purposes of VA benefits.  The Board further found that the 
veteran's purported marriage to M. G. in January 1987 had 
been determined to be invalid under the law of the 
Philippines by the Board and that the veteran's assertions 
regarding the conduct of the appellant during their 
separation had not been substantiated.  In a memorandum 
decision of the Court, dated in June 1992, the Court 
summarily affirmed the January 1991 decision of the Board.

In January 1994, the veteran was advised of the RO's decision 
to raise appellant's apportionment.  In a letter dated in 
July 1995, the veteran indicated that he did not believe that 
appellant deserved an increase in apportionment since she had 
abandoned him from 1948 to January 1987.  Instead, the 
veteran indicated that he wanted M. G. to be recognized as 
his spouse for VA purposes.  In a letter dated in August 
1995, the RO advised the veteran that M. G. could not be 
recognized as his dependent spouse for VA purposes because 
his marriage to M. G. was illegal and void because he had a 
prior legal and subsisting marriage to the appellant.

In February 1996 and January 1997, the RO advised the veteran 
of additional proposed increases in the apportionment of his 
VA benefits for appellant.  

A death certificate reflects that the veteran died on May [redacted], 
1997.  Thereafter, claims for VA benefits arising out of the 
veteran's death were filed by both the appellant and M. G.

In August 1997, appellant submitted a number of documents in 
support of her claim, some of which were already of record.  
These included a "Certification" which, in essence, 
indicates that a review of the archives of L. City failed to 
reveal a registered Marriage Contract between the veteran and 
M. G.  In an April 1997 statement, appellant noted that she 
previously received apportionments from 1946 to 1950.  She 
also submitted that it was the veteran who abandoned she and 
her daughter, and that it was not true that he did not know 
their whereabouts.

In August 1997, M. G. also submitted a statement in support 
of her claim, in which she stated that she fully knew that 
the veteran was legally married but that because she and the 
veteran loved each other, they consulted people very 
knowledgeable about the law, and were advised that she and 
the veteran could marry anyway. 

At the time of her deposition in February 1998, appellant 
indicated that she and the veteran were never separated, 
noting that she had gone to her sisters home in C. City 
initially for a vacation, and that the veteran never came to 
live with them as he had promised.  When she subsequently 
found the veteran several years later, he now indicated that 
he was in the process of building a separate house for 
appellant and their daughter, but he again did not do what he 
had promised.  Appellant identified the real cause for the 
subsequent separation as the veteran's live-in relationships 
with other women.  M. G. was identified as one of these 
women.

Additional witnesses were questioned at the time of the field 
investigation in February 1998, two of whom noted that the 
veteran and appellant separated for financial reasons but 
most importantly because the veteran had been a 
"womanizer."  The remaining witnesses were not personally 
aware of the veteran's existing marriage to appellant, but 
believed that M. G. was aware of this marriage based on what 
they had learned since the death of the veteran.

In her notice of disagreement, received in January 1999, M. 
G. asserted that from 1974 to January 1987, she had reason to 
believe that appellant had died, and that this is why she 
agreed to marry the veteran.  

In appellant's notice of disagreement of February 1999, 
appellant maintained that she was without fault with respect 
to her separation from the veteran beginning in 1948, in that 
the veteran had abandoned her and subsequently cohabited with 
several women, including M. G.  In her substantive appeal of 
March 1999, appellant reiterated that when she and her 
daughter left the veteran for C. City in 1948, it was with 
the consent and approval of the veteran.

In M. G.'s substantive appeal, dated in March 1999, M. G. 
asserts that in 1974, the veteran told her that appellant had 
abandoned him again, and that she did not see the appellant 
again from 1974 to January 1987.  She further noted that the 
veteran had assured her that appellant had likely died, and 
that she did not have contact with the appellant again until 
after the death of the veteran.

An affidavit from M. G., received in June 1999, again asserts 
that appellant abandoned the veteran in 1974, and that 
because the whereabouts of appellant was unknown, M. G. 
agreed to marry the veteran in January 1987.


II.  Analysis

The evidence indicates that the veteran married the appellant 
in 1944, and that the marriage remained un-dissolved at the 
time of his death in 1997.  However, the Board notes that as 
the veteran and appellant were separated at the time of his 
death, the Board is required to determine whether the 
separation was due to the misconduct of, or procured by, the 
veteran without the fault of the surviving spouse.  
38 U.S.C.A. § 101; 38 C.F.R. § 3.53.  Fault or the lack of 
fault is to be determined based on an analysis of conduct at 
the time of the separation.  Camphor v. Brown, 5 Vet. 
App. 514 (1993).  

Very simply, the Board has reviewed the entire record and 
does not find the conduct of the appellant at the time of the 
original separation sufficiently reflects the type of fault 
contemplated under the applicable regulations.  More 
specifically, the appellant and even the veteran during his 
lifetime agreed with the fact that the primary reason for 
their separation was financial considerations, for which the 
veteran took responsibility.  Thereafter, while the stories 
then begin to differ as to why they did not get back 
together, the Board is additionally impressed by the 
appellant's continued efforts to reconcile with the veteran 
both in the 1950's and through the early 1970's, especially 
considering her developing awareness that the veteran had 
apparently been cohabiting with other women during this time 
period, the last being M. G.  Consequently, in view of a 1944 
marriage that the Board continues to consider valid under 
Philippine law, and giving appellant the benefit of the doubt 
as to the reasons surrounding the original separation in or 
about 1948, the Board finds that appellant is entitled to 
recognition as the veteran's surviving spouse for VA benefits 
purposes. 


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for VA benefit purposes is granted.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

